EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shankar Krithivasan on7/1/21.

The application has been amended as follows: 

Please cancel claims 31-34.

In claim 1, lines 4-5, please replace “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE;” with “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE, wherein each wakeup configuration of the set of wakeup configurations identifies one or more of a set of carriers, a set of bandwidth parts, a control channel monitoring periodicity, or a length of an on duration associated with the UE;”

In claim 15, lines 4-5, please replace “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE;” with “the set of wakeup configurations comprising two 

In claim 27, lines 6-7, please replace “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE;” with “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE, wherein each wakeup configuration of the set of wakeup configurations identifies one or more of a set of carriers, a set of bandwidth parts, a control channel monitoring periodicity, or a length of an on duration associated with the UE;”

In claim 29, lines 6-7, please replace “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE;” with “the set of wakeup configurations comprising two or more wakeup configurations associated with the UE, wherein each wakeup configuration of the set of wakeup configurations identifies one or more of a set of carriers, a set of bandwidth parts, a control channel monitoring periodicity, or a length of an on duration associated with the UE;”


Response to Arguments
Applicant’s arguments, see pages 8-12, filed 6/24/21, with respect to claims 1-30 have been fully considered and are persuasive.  The rejection of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Amended claims 1-30 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (Pub No: 2019/0090191) [190]
Liao et al (Pub No: 2020/0037247) [0060].
Park et al (Pub No: 2017/0181090) [0072]
Wagner et al (Pub No: 2011/0080269) [0070].




	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469